          Case 2:16-cr-00292-JGB Document 143 Filed 10/29/20 Page 1 of 1 Page ID #:601
MELANIE SARTORIS (Cal Bar No. 217560) - AUSA
312 North Spring Street, 12th Floor
Los Angeles, CA 90012
Phone: 951-276-6942 / e-mail: melanie.sartoris@usdoj.gov
Attorneys for Plaintiff, United States of America


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              CR 16-292-JGB-3
                                             PLAINTIFF(S)
                             v.
DEFENDANT,                                                           NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

Government's Ex Parte Application for Order Sealing Documents; Memorandum of Points and Authorities;
Declaration of Melanie Sartoris [Under Seal];
[Proposed] Order Sealing Documents [Under Seal]; and
Document Filed Under Seal [Under Seal]




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




October 29, 2020                                              MELANIE SARTORIS
Date                                                          Attorney Name
                                                              UNITED STATES OF AMERICA
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
